Citation Nr: 1745776	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to April 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in February 2014 and April 2017.  In both instances the matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the claim of increased rating for the right shoulder disability is required to determine the extent of any functional loss attributable to pain during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, No. 16-1385 at *9 (Vet. App. Sept. 6, 2017).  

The medical evidence of record is conflicting and unclear with regard to whether, and to what extent, the Veteran experiences flare-ups of her lumbar DDD symptomatology.  The most recent VA examination, conducted May 2017, indicated that the Veteran did not claim to experience flare-ups associated with her lumbar DDD.  However, the VA examiner stated in conclusion that pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability and range of motion during flare-ups or over repeated use.  The examiner further explained that they could not provide an opinion as to how much of a decrease would occur without resorting to mere speculation.  

The previous VA examination of record, conducted in April 2016 indicated that the Veteran did experience flare-ups and described them merely as "daily."  The examiner further indicated that the examination was not being conducted during a flare-up and that the examination was neither consistent nor inconsistent with the Veteran's descriptions of functional loss associated with flare-ups.  No estimate was given of additional impacts due to pain weakness, fatigability, or incoordination associated with flare-ups because the examiner indicated he was unable to provide such an opinion without resorting to mere speculation.  The reasoning provided by the examiner was that the Veteran was not currently experiencing a flare-up.

Despite the acknowledgement that the Veteran experiences flare-ups, neither examination contained any attempts by the examiner to "ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding [her] flares by alternative means."  Sharp, No. 16-1385 at *9 (Vet. App. Sept. 6, 2017); Mitchell, 25 Vet. App.at 44.  In the examinations of record the examiners did not attempt to obtain any of this information through any alternative means.  

Although the Veteran was recently afforded a VA examination, because the examiner did not have complete information regarding flare-ups, a new examination should be conducted so the examiner can obtain that information specifically from the Veteran and make an assessment.  

The Veteran has claimed frequent "incapacitating" episodes, described as constant, due to her lumbar DDD.  While she was assessed under IVDS criteria in the most recent VA examination, it is unclear whether the "incapacitating" she is referring to are a manifestation of the flare-ups of her back disability or incapacitating episodes as contemplated by the rating criteria.  

Furthermore, range of motion testing in a September 2009 VA treatment record indicated that the Veteran was limited to forward flexion of the lumbar spine at 15 degrees.  This contrasts significantly from the other range of motion measurements, indicating that the testing may have taken place during a flare-up.  The examiner should consider this, and any other evidence of record, in rendering the requested opinion.

In August 2015 the Veteran underwent back surgery.  Following this surgery the Veteran did not endorse any associated neurological manifestations in her lower extremities.  The VA examinations explicitly refute any associated neurological issues in the lower extremities.  However, prior to the Veteran's August 2015 surgery the evidence of record indicates that the Veteran experienced associated neurological manifestations in her lower extremities, to include tingling, shooting and stabbing, pain, and numbness.  The location of these symptoms varies but there are specific notations in the Veteran's VA medical treatment records indicating that tingling and pain radiated from the Veteran's lower back and buttocks and manifested primarily in the Veteran's calf muscles and lower leg, primarily on the left side.  Numbness also manifested in a small portion on the plantar surface of her left foot specifically, according to a January 2012 VA record. 

The Board finds there is evidence of some associated neurological manifestations in the Veteran's lower extremities prior to her August 2015 surgery that could be assigned separate ratings as part of the service-connected back disability.  What is not clear is what nerves were affected and to what degree.  On remand, a retrospective opinion must be provided regarding these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any records pertaining to back treatment after April 2017.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of her back disability.  Copies of all pertinent records should be made available to the examiner for review.    

The examiner is requested to delineate all symptomology associated with, and the current severity of the back disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

(i)  The examiner should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

(ii)  The examiner must comment upon the functional impairment caused by the Veteran's back disability during flare-ups; to include specific consideration of the frequency, duration, characteristics and severity of the flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

(iii)  The examiner should offer a retrospective opinion to determine whether any neurological manifestations associated with the Veteran's service-connected lumbar DDD existed prior to her August 2015 surgery.  The opinion should identify the specific nerve or nerves affected, and if incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the claim. If the benefit sought on appeal remains denied, issue the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

